COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS

                                                    §
JORGE CASTILLO HERNANDEZ,                                               No. 08-17-00018-CR
                                                    §
                                   Appellant,                              Appeal from the
                                                    §
v.                                                                       346th District Court
                                                    §
THE STATE OF TEXAS,                                                   of El Paso County, Texas
                                                    §
                                   Appellee.                            (TC# 20150D00924)
                                                    §


                                     MEMORANDUM OPINION

        Jorge Castillo Hernandez is attempting to appeal his conviction of indecency with a child

by sexual contact. Finding that Appellant did not timely file his notice of appeal, we dismiss the

appeal for lack of jurisdiction.

        A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In a criminal case, a defendant’s notice of appeal is

due within thirty days after the sentence is imposed in open court or the trial court enters an

appealable order. See TEX.R.APP.P. 26.2(a)(1). The deadline is extended to ninety days after the

date the sentence is imposed in open court if the defendant timely files a motion for new trial.

See TEX.R.APP.P. 26.2(a)(2). A court of appeals may extend the time to file the notice of appeal

if, within 15 days after the deadline for filing the notice of appeal, the party files in the trial court

the notice of appeal, and files in the appellate court a motion complying with Rule 10.5(b).
TEX.R.APP.P. 26.3. When a notice of appeal is filed within the fifteen-day period, but no timely

motion for extension of time is filed, the appellate court lacks jurisdiction. Olivo, 918 S.W.2d at

522.

           The judgment of conviction reflects that Appellant entered a negotiated plea of guilty and

was sentenced to imprisonment for a term of two years. The sentence was imposed in open court

on December 8, 2016. Appellant did not file a motion for new trial. Therefore, his notice of

appeal was due to be filed no later than January 7, 2017, thirty days after the date sentence was

imposed in open court. See TEX.R.APP.P. 26.2(a)(1). Because January 7 fell on a Saturday, the

deadline for filing the notice of appeal was extended to Monday, January 9, 2017. Appellant

filed a pro se notice of appeal on January 23, 2017, fourteen days after the due date, but neither

he nor his retained trial attorney filed a motion requesting an extension of time in which to file

the notice of appeal.1 On February 3, 2017, Appellant filed a pro se letter with the Court

explaining that he filed his notice of appeal after the deadline because he was in jail. Appellant

also complains that his trial attorney provided ineffective assistance of counsel at trial.

           This Court does not have authority to grant an out-of-time appeal to Appellant. The

Court of Criminal Appeals has exclusive authority to grant post-conviction relief if the defendant

is confined as a result of a final felony conviction. See TEX.CODE CRIM. PROC. ANN. art. 11.07, §

3 (West 2015); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.Crim.App. 1991)

(“We are the only court with jurisdiction in final post-conviction felony proceedings.”). Because

Appellant did not file a motion for extension of time in which to file his notice of appeal, we do

not have jurisdiction of the appeal. See Olivo, 918 S.W.2d at 522. The appeal is dismissed.




1
    There is nothing in the record to indicate that Appellant ever made his trial attorney aware of his desire to appeal.


                                                           -2-
                                            GINA M. PALAFOX, Justice
February 15, 2017

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                             -3-